FILED
                                                                  OCTOBER 19, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION THREE

In the Matter of                             )
                                             )        No. 37799-7-III
T.B. and K.B.,                               )
                                             )
        Noncustodial Parents/Appellants,     )
                                             )
        v.                                   )        UNPUBLISHED OPINION
                                             )
S.G.,                                        )
                                             )
        Custodial Parent/Respondent,†        )
                                             )
        and                                  )
                                             )
THE DEPARTMENT OF SOCIAL AND                 )
HEALTH SERVICES,                             )
                                             )
                     Respondent.             )


        †
         By court order, and pursuant to RAP 3.4, we have changed the title of the appeal
to protect the privacy of the parties and the children involved.
No. 37799-7-III
T.B. et al. v. S.G.



       SIDDOWAY, J. — When older children are adopted following termination of their

parent’s parental rights and friction develops between the children and their adoptive

parents, we learned in this case that, not infrequently, the children return for support to

members of their birth family. Such was the case here. The birth mother, needing

financial support from the adoptive parents for their two teens, sought enforcement

services from the Department of Social and Health Service’s (Department) Division of

Child Support (DCS). Support was determined and ordered in an administrative hearing

and was affirmed when judicially reviewed.

       The adoptive parents cite language in RCW 13.34.200(1) to argue that in light of

the termination of her parental rights, the birth mother “[has] no standing to appear at any

further legal proceedings concerning the child.” They argue that to be a custodial parent

entitled to child support services under chapter 74.20A RCW, a person must be

designated as such in accordance with chapter 26.09 RCW. We reject their arguments

and affirm.

                      FACTS AND PROCEDURAL BACKGROUND

       In 2013, the 10- and 9-year-old sons of S.G., their birth mother, were found

dependent. We use pseudonyms for the boys: Ericson, for the older son, and Kelvin, for

the younger. In 2014 the birth mother’s parental rights to the boys were terminated.

Foster parents T.B. and K.B. eventually adopted Ericson and Kelvin.



                                              2
No. 37799-7-III
T.B. et al. v. S.G.


       Ericson, and later Kelvin, ran away from their adoptive home. Beginning in or

about September 2018, Kelvin, then approaching 15 years old, began residing with his

birth mother. Ericson began residing with his birth mother in or about November 2018.

He was then about 16 and a half years old.

       In late November, the birth mother contacted the adoptive father and reported that

Ericson had made statements suggesting suicidal thoughts. She asked him and his wife to

appoint her Ericson’s guardian so she could get him help. The adoptive father signed a

notarized letter that stated he “hereby grant[s] guardianship to [S.G.] unless otherwise

notified in writing.” Clerk’s Papers (CP) at 151. The adoptive mother refused to sign the

letter, but there is no evidence she took efforts to regain custody of Ericson. The

adoptive father wrote letters revoking his grant the following spring.

       The adoptive father also agreed to provide some financial support for Kelvin, but

refused to make payments directly to the birth mother. He made the payments to the

birth mother’s fiancée instead. His reason for providing the money to the fiancée was

that unlike the birth mother, she had no criminal background.

       In March 2019, the birth mother applied to DCS for services to obtain child

support for Ericson and Kelvin from the adoptive parents. She acknowledged having

received a total of $1,300 in financial support from them to date.

       In May 2019, DCS served a notice and finding of financial responsibility on the

adoptive parents. The notice stated that based on their reported incomes, beginning June

                                             3
No. 37799-7-III
T.B. et al. v. S.G.


1 they would owe a monthly support obligation of $2,258.00 for Ericson and Kelvin

($1,129.00 per child per month). It stated they owed an accrued liability for prior periods

of $3,580.20. The adoptive parents timely objected and requested an administrative

hearing.

       At a hearing before an administrative law judge (ALJ), the adoptive parents,

represented by counsel, challenged the birth mother’s standing to request support

enforcement services in light of the termination of her parental rights. They also disputed

whether Ericson and Kelvin were living with her a majority of the time. They admitted

that the boys had not been living with them on or after March 27, 2019. The adoptive

father admitted that he owed a duty of support for the boys to someone, but not the birth

mother, since she “lost her rights as a parent.” CP at 74.

       The birth mother acknowledged at the hearing that Kelvin had a bench warrant for

his arrest issued the prior year, had spent time in juvenile detention, and had left her

home off and on to avoid being arrested.

       The DCS representative testified at the hearing that it is “not infrequent” in “older

adoption[ ]” situations for children who have been adopted following termination of their

biological parents’ parental rights to go back to the biological parents, and receive child

support from the adoptive parents. CP at 67.

       The ALJ found that the birth mother had standing, was the custodial parent of the

two boys within the meaning of the applicable administrative regulations, and was

                                              4
No. 37799-7-III
T.B. et al. v. S.G.


entitled to support. With respect to the residence of the children, he found that Kelvin

had run away from his birth mother’s home on May 20, 2019, was arrested in July 2019,

and was ordered to serve 18 days’ confinement. He found “[t]here is no evidence to

whom [Kelvin] returned after confinement.” CP at 5. The ALJ imposed a monthly

support obligation of $2,124.00, financial responsibility for health care coverage and

uninsured medical expenses, and ordered that the adoptive parents pay back child support

totaling $9,662.58.

       The adoptive parents sought judicial review. The superior court modified the

amount of support awarded to reflect the lack of evidence that Kelvin resided with his

birth mother after July 2019, but otherwise affirmed. The adoptive parents appeal.

                                       ANALYSIS

       Washington statutes authorize the Department to enforce support obligations

against parents owing a duty of support not only where public assistance is received on

behalf of a child, see RCW 74.20.040(4), but also, as in this case, where public assistance

is not involved but an individual makes a request for support enforcement services.

RCW 74.20.040(2). Indeed, to receive federal funding, the state is required to make

nonassistance services available. 42 U.S.C. § 654(4)(A)(ii) (requiring state plans for

child and spousal support to provide child support services to “any other child” if an

application is made). The Department provides this service through DCS.




                                             5
No. 37799-7-III
T.B. et al. v. S.G.


       In response to a request for support enforcement services, the Department may

serve a notice and finding of financial responsibility on “the person or persons required to

pay support and the person entitled to receive support,” requiring those persons to appear

and show cause in an administrative hearing why the Department’s finding of the fact and

amount of financial responsibility is incorrect and should not be ordered. RCW

74.20A.055(1). “A person who has physical custody of a child has the same rights under

this section as a parent with whom the child resides.” Id.

       Under Department regulations, a person can apply for nonassistance support

enforcement services if they are the custodial parent or former custodial parent of a child.

WAC 388-14A-2010(2). “Custodial parent” is defined by regulations to mean “the

person, whether a parent or not, with whom a dependent child resides the majority of the

time period for which the division of child support seeks to establish or enforce a support

obligation.” WAC 388-14A-1020. The birth mother applied for support enforcement

services as a custodial parent.1




       1
         Under Department regulations, the adoptive parents are “noncustodial parents.”
“Noncustodial parent” is defined to mean “the natural or biological parent, adoptive
parent, adjudicated parent, presumed parent, responsible stepparent or person who signed
and filed an affidavit acknowledging paternity or parentage, from whom the state seeks
support for a dependent child. A parent is considered to be [a noncustodial parent] when
for the majority of the time during the period for which support is sought, the dependent
child resided somewhere other than with that parent.” WAC 388-14A-1020.

                                             6
No. 37799-7-III
T.B. et al. v. S.G.


       In this appeal, Ericson and Kelvin’s adoptive parents persist in their argument that

the birth mother lacked standing to apply for support enforcement services in light of

RCW 13.34.200(1), which describes the severance and termination of rights and standing

that occurs upon the termination of parental rights pursuant to RCW 13.34.180. They

also argue that persons cannot be found to be “custodial parents” in a proceeding under

chapter 74.20A RCW based on a Department definition; they argue that such a

designation must be made following a more rigorous process, by a court, in accordance

with the provisions of chapter 26.09 RCW. We address their arguments in turn.

I.     REASONABLY CONSTRUED, RCW 13.34.200(1) DOES NOT PROHIBIT THE
       CUSTODIAL BIRTH MOTHER FROM SEEKING NONASSISTANCE SUPPORT
       ENFORCEMENT SERVICES

       The adoptive parents’ first argument turns on language of RCW 13.34.200(1),

which provides that upon the termination of parental rights pursuant to RCW 13.34.180

       all rights, powers, privileges, immunities, duties, and obligations, including
       any rights to custody, control, visitation, or support existing between the
       child and parent shall be severed and terminated and the parent shall have
       no standing to appear at any further legal proceedings concerning the
       child, except as provided in RCW 13.34.215 . . . .

(Emphasis added.) They argue that the statute conclusively bars their sons’ birth mother

from having standing to seek support enforcement services for the boys.

       We do not determine a statute’s plain meaning by looking at one of its subsections

in isolation; rather, we assess its plain meaning by “viewing the words of a particular

provision in the context of the statute in which they are found, together with related


                                             7
No. 37799-7-III
T.B. et al. v. S.G.


statutory provisions, and the statutory scheme as a whole.” Burns v. City of Seattle, 161

Wn.2d 129, 140, 164 P.3d 475 (2007) (citing Dep’t of Ecology v. Campbell & Gwinn,

LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002)). And the construction of two statutes—here,

RCW 13.34.200(1) and RCW 74.20A.055—“shall be made with the assumption that the

Legislature does not intend to create an inconsistency. Statutes are to be read together,

whenever possible, to achieve a ‘harmonious total statutory scheme . . . which maintains

the integrity of the respective statutes.’” State ex rel. Peninsula Neigh. Ass’n v. Dep‘t of

Transp., 142 Wn.2d 328, 342, 12 P.3d 134 (2000) (alteration in original) (citation

omitted) (quoting Employco Pers. Servs., Inc. v. City of Seattle, 117 Wn.2d 606, 614,

817 P.2d 1373 (1991)).

       The adoptive parents’ broad construction of subsection (1) of RCW 13.34.200

encounters problems as soon as we review RCW 13.34.200(2). Subsection (2) provides

that an order terminating the parent and child relationship “shall not disentitle a child to

any benefit due the child from any third person, agency, state, or the United States.” The

adoptive parents are, with respect to the termination order, a third party. Their

construction of subsection (1) disentitles Ericson and Kelvin to the child support that

their custodial parent, their birth mother, could otherwise seek to enforce, contrary to

subsection (2).

       Given that conflict and ambiguity and with the objective of harmonizing the

statute with chapter 74.20A RCW, three canons of statutory construction have particular

                                              8
No. 37799-7-III
T.B. et al. v. S.G.


importance. First, we assume that the legislature does not intend absurd results. State v.

Ervin, 169 Wn.2d 815, 823-24, 239 P.3d 354 (2010). Second, we construe ambiguous

statutes to avoid constitutional questions wherever possible. Utter v. Bldg. Indus. Ass’n

of Wash., 182 Wn.2d 398, 434-35, 341 P.3d 953 (2015). Third, we accord substantial

weight to the agency’s interpretation of an ambiguous statute within its expertise,

provided that the interpretation does not conflict with the statute’s language or underlying

intent. Port of Seattle v. Pollution Control Hr’gs Bd., 151 Wn.2d 568, 593, 90 P.3d 659

(2004).

       The adoptive parents’ construction of RCW 13.34.200(1) leads to absurd results.

For a child adopted in his teenage years whose relationship with his adoptive family

struggles, one place the teen might look for shelter and support is his birth family. “A

custodial parent has no personal interest in the support funds collected and expended on

behalf of his or her child, but rather acts as trustee for the child’s benefit.” Hartman v.

Smith, 100 Wn.2d 766, 768, 674 P.2d 176 (1984). It is absurd that financial support a

dependent child needs, and for which his adoptive parents are obliged, should be denied

solely because the person who would qualify as a custodial parent entitled to apply for

support enforcement services is his birth parent.

       The adoptive parents’ construction of the statute presents constitutional problems

by limiting a birth parent’s access to the courts and denying her or him equal protection.

The right of access to the courts is an aspect of the United States Constitution’s First

                                              9
No. 37799-7-III
T.B. et al. v. S.G.


Amendment right to petition the government for redress of grievances, and there are

constitutional limits to legislatively authorizing the injunction or dismissal of what would

otherwise would be a cognizable claim. Bill Johnson’s Rests., Inc. v. Nat’l Lab. Rels.

Bd., 461 U.S. 731, 741, 103 S. Ct. 2161, 76 L. Ed. 2d 277 (1983). In Bill Johnson’s, the

Supreme Court held that while federal labor law afforded a basis for the National Labor

Relations Board to enjoin a frivolous retaliatory lawsuit by an employer, it could not

constitutionally authorize the Board to enjoin a well-founded lawsuit, even if the

employer’s motive was retaliatory. Id. at 741-43. While RCW 13.34.200(1) can

reasonably be construed as denying standing to a parent to bring legal action that is

directly inconsistent with and undermines the termination of her rights as a parent, a

broader denial of standing presents First Amendment problems.

       The adoptive parents’ construction of the statute also deprives the birth mother of

her right to equal protection of the laws. The right to equal protection under the law

guaranteed by the United States Constitution, amend. XIV, § 1, and by the privileges and

immunities clause of the Washington Constitution, art. I, § 12, are substantially identical.

State v. Shawn P., 122 Wn.2d 553, 559-60, 859 P.2d 1220 (1993). Both require that

persons similarly situated with respect to the legitimate purpose of the law be similarly

treated. Id. Because the right to petition for redress of grievances is one of the

fundamental rights guaranteed by the First Amendment, courts have held that a law

impinging upon the right is subject to strict scrutiny. Ruiz v. Hull, 191 Ariz. 441, 457,

                                             10
No. 37799-7-III
T.B. et al. v. S.G.


957 P.2d 984 (1998) (citing United Mine Workers of Am., Dist. 12 v. Ill. State Bar Ass’n,

389 U.S. 217, 222, 88 S. Ct. 353, 19 L. Ed. 2d 426 (1967)). As construed by the adoptive

parents, if the birth mother and one of her sons are involved in an automobile accident at

some future date and she is injured as a proximate result of her son’s negligence, she

would lack “standing” to sue for damages. The same is true of the myriad of tort,

contract, property, statutory and other claims she might have that would be viable against

any other defendant. And as the adoptive father conceded during the administrative

hearing, the birth mother’s fiancée, with whom Ericson and Kelvin also resided, could

have applied for DCS’s assistance in obtaining financial support for the boys from him

and his wife. We conclude that this different treatment of the birth mother would fail

even the most generous “rational basis” standard for evaluating challenged

classifications.

       Chapters 13.34 RCW and 74.20A RCW are both statutory schemes within the

Department’s expertise. RCW 74.20.040(4) authorizes the Department to enforce and

collect support obligations, including performing related services, under chapters 74.20

and 74.20A RCW. The legislative intent of chapter 74.20 RCW is very clear:

               The purpose of this chapter is to provide the state of Washington,
       through the department of social and health services, a more effective and
       efficient way to effect the support of dependent children by the person or
       persons who, under the law, are primarily responsible for such support and
       to lighten the heavy burden of the taxpayer, who in many instances is
       paying toward the support of dependent children while those persons
       primarily responsible are avoiding their obligations.

                                            11
No. 37799-7-III
T.B. et al. v. S.G.



RCW 74.20.010.

       The Department harmonizes RCW 13.34.200(1) with chapter 74.20A RCW by

construing the denial of standing to a parent whose rights to a child have been terminated

as limited to actions to reestablish the previously-severed legal parent-child relationship;

or, stated differently, actions “to change what happened.” Br. of Resp’t at 16. The

Department’s construction does not conflict with the statute’s intent, and it avoids absurd

results and constitutional problems. Thus construed, the statute does not prevent a birth

parent from seeking enforcement support services under the circumstances presented in

this case.

       Two reported decisions on which the adoptive parents rely are consistent with the

Department’s construction of RCW 13.34.200(1). In In re Dependency of G.C.B., 73

Wn. App. 708, 709, 870 P.2d 1037 (1994), an infant was declared dependent, having

been abandoned by her mother. After dependency was established, G.C.B. was returned

to his mother’s care for a time, but the mother soon notified the Department that she

wished to return G.C.B. to foster care and she consented to termination of her parental

rights. An order terminating parent-child relationship was entered. The biological

father’s rights were also terminated, and the Department was granted permanent legal

custody of G.C.B., who was then approximately 2½ years old. Id. at 711.

Approximately nine months later, the Department planned to place G.C.B. in foster care


                                             12
No. 37799-7-III
T.B. et al. v. S.G.


with a same sex couple considered by the Department to be a prospective adoptive home.

Id. The mother filed a petition to revoke consent to her relinquishment of G.C.B.,

claiming duress, fraud, that she had not been competent and, tellingly, that having a same

sex couple from Seattle adopt the child was her “‘worst nightmare.’” Id. at 712.

       The mother and her husband filed a petition to adopt G.C.B. and sought an order

that he be placed in their care as prospective adoptive parents. Id. at 713. The

Department opposed the motion. Id. A month later, over the Department’s objection and

request for an evidentiary hearing, the trial court required placement with the mother and

her husband. The Department sought emergency discretionary review, which was

granted. Id. at 715.

       Addressing an issue that had not been raised by either party, Division One of this

court found that in light of RCW 13.34.200, the mother’s adoption petition was “fatally

flawed and should have been dismissed without any hearing on the merits of placement

whatsoever.” Id. at 716. The court stated that “[b]y depriving a terminated parent of

standing in all future legal proceedings concerning the child, the Legislature recognized

that entry of a valid termination order severing the relationship between the child and

parent constitutes a final, unassailable determination that such permanent termination is

in the best interest of the child.” Id. at 717. More precisely, it concluded “that upon

entry of a termination order pursuant to RCW 13.34.180-.190, a parent whose rights have



                                             13
No. 37799-7-III
T.B. et al. v. S.G.


been terminated may not relitigate that issue through a petition for adoption, or through

any other legal proceeding.” Id. (emphasis added).

       In In re Custody of R.R.B., 108 Wn. App. 602, 31 P.3d 1212 (2001), the court

considered whether a biological parent who consented to his child’s adoption under

chapter 26.33 RCW had standing to later petition for nonparental custody under former

RCW 26.10.030(1) (2000). Under RCW 26.33.130(2), when a parent-child relationship

is terminated so a child can be adopted, the order terminating the relationship generally

divests the parent and the child of legal rights, powers, privileges, immunities, duties, and

obligations with respect to each other, and RCW 26.33.130(4) provides that the

relinquishing parent is not entitled to notice of adoption proceedings and does not have

“any right to contest the adoption or otherwise to participate in the proceedings unless an

appeal from the termination order is pending or unless otherwise ordered by the court.”

The court in R.R.B. held that RCW 26.33.130(4) prohibits a relinquishing parent from

participating in the initial adoption proceedings but does not preclude the parent from

participating in an entirely separate proceeding. Id. at 608. R.R.B. has no application to

this case. It is cited by the adoptive parents only for its dictum distinguishing G.C.B. as

involving RCW 13.34.200(1) and quoting the statute, accurately, as providing that “‘the

parent shall have no standing to appear at any further legal proceedings concerning the

child.’” Id. at 609 (emphasis omitted).



                                             14
No. 37799-7-III
T.B. et al. v. S.G.


       Reasonably construed, and reasonably applied in G.C.B., RCW 13.34.200(1)

prevents a parent whose rights have been terminated from bringing an action to

reestablish the parent-child relationship or an action that otherwise relies on the parent’s

biological relationship to assert rights the parent no longer has. It does not deprive a

parent whose rights have been terminated from seeking support enforcement services

under the circumstances presented here.

II.    THE ALJ DID NOT EXCEED HIS AUTHORITY IN FINDING THAT THE BIRTH MOTHER
       WAS A CUSTODIAL PARENT FOR PURPOSES OF CHAPTERS 74.20 AND 74.20A RCW

       The adoptive parents’ remaining contention is that the ALJ lacked authority to

determine who is a custodial parent. They provide the following explanation why the

ALJ could not find the birth mother to be a custodial parent under the Department’s

regulatory definition:

       RCW 26.10 (as well as RCW 26.09), caselaw and court rules provide
       a much more detailed as well as a stricter standard to make such
       determination especially when the issue is contested. A nonparental
       party needs to set forth specific facts for adequate cause or the action is
       dismissed in order to even have the matter considered by the court.

Appellant’s Opening Br. at 10.

       Chapter 26.09 RCW includes, and before it was repealed,2 chapter 26.10 RCW

included provisions under which the superior court determines and enters orders

establishing the respective rights of a child’s parents or a third party to residential or

       2
      The provisions of chapter 26.10 RCW were repealed effective January 1, 2021.
LAWS OF 2020, ch. 312, §§ 905, 907(2).

                                              15
No. 37799-7-III
T.B. et al. v. S.G.


visitation time. E.g., RCW 26.09.187(3) (“The court shall make residential provisions for

each child.”). By contrast, “The ALJ has no authority to determine custody or visitation

issues.” WAC 388-14A-3140(6). The ALJ had no authority of the sort provided by

chapter 26.09 RCW, made no such determination, and entered no such order.

       The ALJ’s authority if an application for an adjudicative proceeding is filed

includes “determin[ing] the past liability and responsibility, if any, of the person required

to pay support and . . . the amount of periodic payments to be made in the future.” RCW

74.20A.055(5). Making that determination requires the ALJ to determine, as a matter of

fact—not to order, as a matter of law—whether an individual is a person entitled to

receive support. RCW 74.20A.055. That will include determining whether the applicant

for services is a “custodial parent” within the meaning of the relevant regulations.

       The ALJ did not exceed his authority in finding that the birth mother was

Ericson’s and Kelvin’s custodial parent within the meaning of the support enforcement

laws and regulations.

III.   ATTORNEY FEES

       The adoptive parents request an award of reasonable attorney fees and costs if we

dismiss the administrative orders. They have not identified a law that grants them a right

to recover fees and costs on review as required by RAP 18.1(a), nor are we dismissing the

administrative orders. Their request for fees is denied.




                                             16
No. 37799-7-III
T.B. et al. v. S.G.


       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                 _____________________________
                                                 Siddoway, J.

WE CONCUR:



_____________________________                    _____________________________
Pennell, C.J.                                    Lawrence-Berrey, J.




                                            17